Exhibit 10.3

FIRST AMENDMENT TO TRANSITION SERVICES AGREEMENT

This First Amendment (this “First Amendment”) is made as of August 29, 2014, to
that certain Transition Services Agreement entered into on July 2, 2014 (the
“Agreement”) by and between Bazaarvoice, Inc. (“Bazaarvoice”) and PowerReviews,
Inc. (fka Wavetable Labs, Inc.) (“Wavetable”).

WHEREAS, Bazaarvoice and Wavetable entered into the Agreement; and

WHEREAS, in accordance with Section 7.11 of the Agreement, Bazaarvoice and
Wavetable now wish to amend and restate certain provisions of the Agreement;

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other valuable consideration, the parties hereto agree as follows:

1. All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement.

2. The Agreement is hereby amended, effective as of July 2, 2014, by replacing
Exhibit G to the Agreement with the revised version of Exhibit G attached to
this First Amendment.

3. Except as otherwise expressly provided in this First Amendment, all
provisions of the Agreement shall remain unchanged and in full force and effect.
All governing law and dispute resolution provisions in the Agreement are also
applicable to this First Amendment. This First Amendment may not be amended,
supplemented or modified in any way other than by a written agreement signed by
each of the parties hereto.

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective representatives.

 

BAZAARVOICE, INC.     POWERREVIEWS, INC. By:   /s/    Gene Austin            
By:   /s/    Chris Lubkert         Name:   Gene Austin     Name:   Chris Lubkert
Title:   CEO     Title:   SVP Operations